—In an action, inter alia, to recover payment for goods sold and delivered, the defendant Regent International Corp. appeals from an order of the Supreme Court, Nassau County (Mahon, J.), dated March 21, 2000, which denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is reversed, on the law, with costs, the motion is granted, the complaint is dismissed insofar as asserted against the appellant, and the action against the remaining defendants is severed.
The appellant’s motion for summary judgment dismissing the complaint insofar as asserted against it should have been granted. The appellant demonstrated its prima facie entitlement to judgment as a matter of law (see, CPLR 3212 [b]; Fourth Ocean Putnam Corp. v Interstate Wrecking Co., 66 NY2d 38, 44-45; Platt v Portnoy, 220 AD2d 652, 653). The evidence submitted by the plaintiff in opposition failed to raise a triable issue of fact (see, CPLR 3212 [b]; Alvarez v Prospect Hosp., 68 NY2d 320, 324). Friedmann, J. P., Florio, McGinity and Luciano, JJ., concur.